Citation Nr: 0820994	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  06-20 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to separate 10 percent ratings for each ear 
for service-connected tinnitus.

2.  Entitlement to an initial disability rating in excess of 
10 percent for bilateral plantar fasciitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel



INTRODUCTION

The veteran served on active duty from October 1983 to March 
1984 and from June 1985 to December 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2005, September 2005, and April 
2006 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.

In May 2005, the RO held that service connection was 
warranted for tinnitus and assigned an initial disability 
rating of 10 percent.  At that time, the RO denied 
entitlement to service connection for bilateral plantar 
fasciitis.  In a September 2005 rating decision, the RO 
continued the assigned disability rating of 10 percent for 
the veteran's tinnitus and the prior denial of entitlement to 
service connection for bilateral plantar fasciitis.  In 
December 2005, the RO held that service connection was 
warranted for bilateral plantar fasciitis and assigned an 
initial disability rating of 10 percent.


FINDINGS OF FACT

1.  The veteran is in receipt of the maximum schedular 
disability rating available under Diagnostic Code 6260 for 
his service-connected tinnitus.  

2.  The veteran's right foot disability is characterized by 
plantar fasciitis, pes cavus, claw-toe deformities, weakness 
of the perineal muscles, some tenderness of the heels and 
medial arches, a thin dense callus over the fifth metatarsal 
head, extreme tenderness on the plantar arch area with sharp 
dorsiflexion, and weak toe walking.  

3.  The veteran's left foot disability is characterized by 
plantar fasciitis, pes cavus, claw-toe deformities, weakness 
of the perineal muscles, some tenderness of the heels and 
medial arches, a thin dense callus over the fifth metatarsal 
head, extreme tenderness on the plantar arch area with sharp 
dorsiflexion, and weak toe walking.  

CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of separate 10 
percent evaluations for "bilateral" tinnitus.  38 U.S.C.A. 
§1155 (West 2002); 38 C.F.R. §4.87, Diagnostic Code 6260 
(2003).  

2.  The criteria for the assignment of separate 10 percent 
evaluations, but no higher, for right foot plantar fasciitis 
and left foot plantar fasciitis have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, DCs 
50003, 5020, 5276-5284 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by February 2005, March 2006, and May 2006 
letters, with respect to the claim of entitlement to 
increased disability ratings.  The March 2006 and May 2006 
letters also indicated that in determining a disability 
rating, the RO considered evidence regarding nature and 
symptoms of the condition, severity and duration of the 
symptoms, and the impact of the condition and symptoms on 
employment.  The evidence that might support a claim for an 
increased rating was listed.  The veteran was told that 
ratings were assigned with regard to severity from 0 percent 
to 100 percent, depending on the specific disability.  

In any event, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court), in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) clarified VA's notice 
obligations in increased rating claims.  The instant appeal 
originates from the grant of service connection for the 
disabilities at issue.  Consequently, Vazquez-Flores is 
inapplicable.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the February 2005, March 2006, and May 2006 letters.  As 
such, the veteran was aware and effectively notified of 
information and evidence needed to substantiate and complete 
his claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the claims 
of entitlement to separate 10 percent ratings for each ear 
for service-connected tinnitus, entitlement to an initial 
disability rating in excess of 10 percent for right foot 
plantar fasciitis, and entitlement to an initial disability 
rating in excess of 10 percent for left foot plantar 
fasciitis, any potentially contested issue regarding a 
downstream element is rendered moot.  Again, the veteran is 
not prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice in February 2005, prior to 
the adjudication of the matter in May 2005, September 2005, 
and December 2005. 

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the February 2005, March 2006, and May 2006 letters.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records and a 
VA examination report dated in October 2005.  It is further 
noted that the veteran submitted, in April 2006, that he had 
no additional evidence to give VA to substantiate his claim.

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

Tinnitus
Tinnitus is evaluated pursuant to the provisions of 
Diagnostic Code 6260, which was revised effective June 23, 
2003, to clarify existing VA practice that only a single 10 
percent evaluation is assigned for tinnitus, whether the 
sound is perceived as being in one ear, both ears, or in the 
head.  38 C.F.R. § 4.87, Diagnostic Code 6260, note 2 (2007).  

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  In 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the CAVC erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a 
veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is perceived as unilateral or 
bilateral.  

In view of the foregoing, the Board concludes that the 
version of Diagnostic Code 6260 in effect prior to June 2003 
precludes an evaluation in excess of a single 10 percent for 
tinnitus.  Therefore, the veteran's claim for separate 10 
percent ratings for each ear for his service-connected 
tinnitus must be denied under both the new and old versions 
of the regulation.  As the disposition of this claim is based 
on the law, and not the facts of the case, the claim must be 
denied based on a lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Bilateral Plantar Fasciitis
The veteran seeks a in excess of 10 percent for his service-
connected bilateral plantar fasciitis.  Specifically, he 
alleges entitlement to separate 10 percent ratings for 
disability manifested in each foot.

Disability ratings are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher rating is assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2007).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2007).

The Court of Appeals for Veterans Claims has held that 
functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 
4.45 (2007).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  When, however, the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases is 
a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2007).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The assignment of a particular diagnostic code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One code may be more appropriate 
than another based on such factors as an individual's 
relevant medical history, the current diagnosis, and 
demonstrated symptomatology.  In reviewing the claim for a 
higher rating, the Board must consider which code or codes 
are most appropriate for application in the veteran's case, 
and provide an explanation for the conclusion.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).

The record reveals that the veteran's bilateral plantar 
fasciitis has been rated as 10 percent disabling by analogy 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5020.  See 38 
C.F.R. § 4.20 (2007) (when an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but also the anatomical localization and 
symptomatology, are closely analogous).

Diagnostic Code 5020 provides that synovitis and is rated as 
degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2007).  Degenerative arthritis, established by X- 
ray findings, will be rated on the basis of limitation of 
motion under the appropriate diagnostic code for the specific 
joint involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic code, a rating of 10 percent is 
warranted for each major joint affected by limitation of 
motion.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.  A 20 percent rating is 
warranted when there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups with 
occasional incapacitating exacerbations.

In October 2005, the veteran was afforded a VA examination.  
He presented complaining of pain and occasional toe cramping.  
Physical examination revealed pes cavus and claw-toe 
deformities, which were reducible.  There was some tenderness 
of the heels and medial arches.  There was a thin dense 
callus, which was notender, over both fifth metatarsal heads.  
Motor strength was 4+/5 in the left foot and 5/5 in the right 
foot.  There was no tenderness on manipulation of the left 
foot.  In the right foot, when the foot was sharply dorsi 
flexed there was sudden extreme tenderness on the plantar 
arch area.  Repetitive use did not result in any additional 
pain, fatigability, or incoordination in either foot.  Toe 
waking was weak in the right foot, indicating a weakness of 
the gastrocnemius muscle.  The veteran was diagnosed as 
having bilateral plantar fasciitis with congenital pes cavus.  
He was also diagnosed as having bilateral claw-toe 
deformities and weakness of the perineal muscles.  The 
examiner opined that the veteran's foot pain significantly 
limited the veteran's standing and walking ability and 
appeared to be the most limiting factor in his general 
activity level.  

In light of the aforementioned findings of significant 
symptomatology in each foot, the Board finds that the 
veteran's service-connected bilateral plantar fasciitis has 
met the criteria for the assignment of separate 10 percent 
evaluations for each foot.  As noted, the veteran's right 
foot disability is characterized by plantar fasciitis, pes 
cavus, claw-toe deformities, weakness of the perineal 
muscles, some tenderness of the heels and medial arches, a 
thin dense callus over the fifth metatarsal head, extreme 
tenderness on the plantar arch area with sharp dorsiflexion, 
and weak toe walking.  The veteran's left foot disability is 
characterized by plantar fasciitis, pes cavus, claw-toe 
deformities, weakness of the perineal muscles, some 
tenderness of the heels and medial arches, and a thin dense 
callus over the fifth metatarsal head.  The veteran, however, 
is not entitled to initial disability ratings in excess of 10 
percent for either his right foot plantar fasciitis or his 
left foot plantar fasciitis.

Disability ratings of the foot are found at 38 C.F.R. § 
4.71a, Diagnostic Codes 5276-5284.  In this matter, the 
potentially applicable Diagnostic Codes are Diagnostic Code 
5278 for claw foot or Diagnostic Code 5284 for other foot 
injuries.  Diagnostic Code 5277 for weak foot, Diagnostic 
Code 5279 for metatarsalgia, Diagnostic Codes 5280 and 5281 
for hallux valgus or rigidus, and Diagnostic Code 5282  
hammer toe do not provide for the assignment of a rating in 
excess of 10 percent and, thus, are not for consideration in 
this instance.  Additionally, there is no objective evidence 
of acquired flatfoot or nonunion or malunion of the tarsal or 
metatarsal bones, such as might warrant the assignment of a 
schedular evaluation in excess of 10 percent under Diagnostic 
Codes 5276 and 5283.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5278 unilateral 
acquired claw foot (pes cavus) when slight warrants a 
noncompensable rating.  When unilateral with the great toe 
dorsiflexed, some limitation of dorsiflexion at the ankle, 
and definite tenderness under the metatarsal heads, a 10 
percent rating is warranted.  When unilateral with all toes 
tending to dorsiflexion, limitation of dorsiflexion at the 
ankle to right angle, shortened plantar fascia, and marked 
tenderness under the metatarsal heads, a 20 percent rating is 
warranted.  With marked contraction of plantar fascia with 
dropped forefoot, all toes hammer toes, very painful 
callosities, and marked varus deformity, a 30 percent rating 
is warranted.  As there is no evidence of toes tending to 
dorsiflexion, limitation of dorsiflexion at the ankle to 
right angle, shortened plantar fascia, and of marked 
tenderness under the metatarsal heads, a disability rating in 
excess of 10 percent is not warranted for either foot under 
Diagnostic Code 5278.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5284 injuries of the 
foot warrant a 10 percent rating when productive of moderate 
disability, 20 percent when productive of moderately severe 
disability, and 30 percent when productive of severe 
disability.  A Note to Diagnostic Code 5284 provides that 
with actual loss of use of a foot, a 40 percent rating is 
assigned.

The Board observes that the words "moderate" and "severe" 
are not defined in the Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.

In this case, the medical evidence of record indicates that 
the most significant limiting factor in the veteran's general 
activity level is foot pain. The veteran's foot pain affects 
his ability to stand comfortably for extended periods of 
time; however, he has not miss any work due to his foot pain 
nor has it resulted in incapacitating flare-ups.  There is no 
evidence that the veteran uses or has sought ankle or foot 
braces or other devices to limit range of motion of the first 
metatarsal joints, or to support the joints.  There is no 
evidence that the veteran's foot disabilities limits his 
ability to perform routine tasks, although there is evidence 
that his foot pain prevents him standing for long periods of 
time.  There is no evidence of record that the veteran uses 
incapacitating drugs to relieve his pain; rather, at the time 
of the VA examination he was not using any medication to 
control his pain.  Moreover, his foot disabilities have not 
prevented or inhibited the veteran's employment.  Based on 
this evidence the Board finds that the veteran's service-
connected foot disabilities are more appropriately 
characterized as "moderate" disabilities.

In conclusion, separate 10 percent ratings for each foot are 
warranted, throughout the pendency of this appeal.  The 
preponderance of the evidence, however, is against a finding 
that initial disability ratings in excess of 10 percent are 
not warranted for right foot plantar fasciitis or left foot 
plantar fasciitis.

Extraschedular

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2007) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991), including the provisions of 38 C.F.R. § 
3.321(b)(1) (2007).  The Board finds that the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1) (2007).  In this regard, the Board finds that 
there has been no showing by the veteran that his service-
connected disabilities have resulted in marked interference 
with employment or necessitated frequent periods of 
hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to separate 10 percent evaluations for each ear 
for service-connected tinnitus is denied.  

Entitlement to separate initial 10 percent evaluations, but 
no higher, for right foot and left foot plantar fasciitis are 
granted.



____________________________________________
James l. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


